DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. This action is in response to Applicant’s amendment after final of 2/25/22, which is entered.

Allowable Subject Matter
Claims 1 – 7 and 12 – 14 are allowed.

Reasons for Allowance
The reasons for allowance of claim 1 were set forth in paragraph 17 of the final action of 12/6/21, and those reasons still apply. Claims 2 – 7 and 12 – 14 are allowable for depending from claim 1.
In view of the claim amendments and arguments presented in the Amendment dated 2/25/22, the Detailed Action issued 12/6/21, wherein Claims 8 – 11 were finally rejected, is hereby withdrawn in accordance with MPEP 706.07(e) since those claims were cancelled in the amendment of 2/25/22, and in lieu of which this Notice of Allowability is issued.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHILLIP DECKER whose telephone number is (571)270-3088. The examiner can normally be reached Monday - Friday 8:30 - 5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Hoang can be reached on 571-272-6460. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/STEVEN S ANDERSON II/Primary Examiner, Art Unit 3762